Title: From Abigail Smith Adams to Lucy Cranch Greenleaf, July 1813
From: Adams, Abigail Smith
To: Greenleaf, Lucy Cranch



ca. July 1813

Mrs Smith reachd here yesterday at about ten oclock was like your dear Mother taken out of the carriage in a chair and carried to her chamber—She is indeed a very sick woman, spasms draw her up, cannot take food. every thing oppresses her—any Indian meal and water—her stomack seems to have lost its tone. how she got here is a marvel to me, a constant worry upon her nerves, so that at times she cannot be in Bed, riding saved her when she rode that stages—I thank you for your kind offer. I shall have occasion for all the kindness and attention of my Friends I fear, as well as their support—
come and see her in a day or two—at present quiet is best
yours affec’ly
A Adams